Exhibit 10.2

--------------------------------------------------------------------------------

[diga20130306_8kex10-1img001.gif] 

(1)

Signature Industries Limited

 

(2)

Digital Angel Radio Communications Limited

 



 





 



 Business Purchase Agreement

 

 

 [img2.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

CONTENTS

 



1.

INTERPRETATION

3

2.

AGREEMENT TO SELL AND PURCHASE

9

3.

ASSUMED LIABILITIES

10

4.

PURCHASE PRICE

10

5.

COMPLETION AND CONDITIONS

11

6.

WARRANTIES

11

7.

PASSING OF TITLE AND RISK AND THIRD PARTY CONSENTS

12

8.

APPORTIONMENTS

13

9.

VALUE ADDED TAX

13

10.

THE EMPLOYEES

14

11.

ACTION AFTER COMPLETION

14

12.

DATA PROTECTION

15

13.

FURTHER ASSURANCE

16

14.

ASSIGNMENT

16

15.

WHOLE AGREEMENT

16

16.

VARIATION AND WAIVER

16

17.

SEVERANCE

17

18.

THIRD PARTY RIGHTS

17

19.

COUNTERPARTS

17

20.

GOVERNING LAW AND JURISDICTION

17

SCHEDULE 1

 

Assumed Liabilities

 

SCHEDULE 2

 

Properties

 

SCHEDULE 3

 

 

Contracts

 

SCHEDULE 4

 

Customer Prepayments

 

SCHEDULE 5

 

Creditor Schedule: Calculation of Creditors and Accounts Transferred

 

SCHEDULE 6

 

 

Employees

 

SCHEDULE 7

 

Excluded Liabilities

 

SCHEDULE 8

 

Seller’s Actions and Obligations at Completion

 

 



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
2

--------------------------------------------------------------------------------

 

 

DATE   1 March 2013




PARTIES






(1)

Signature Industries Limited a private company incorporated and registered in
England and Wales with company number 02800561 whose registered office is at
Units 29-31 The Base Dartford Business Park, Victoria Road, Dartford, Kent, UK,
DA1 5FS ("Seller")








(2)

Digital Angel Radio Communications Limited a private company incorporated and
registered in England and Wales with company number 08167109 whose registered
office is at Power House, Harrison Close, Knowlhill, Milton Keynes,
Buckinghamshire, UK, MK5 8PA ("Buyer")






RECITALS




The Seller has agreed to sell and the Buyer has agreed to purchase the Business
(together with the Assets) as a going concern subject to and on the terms and
conditions of this Agreement.




OPERATIVE PROVISIONS






1.

INTERPRETATION

 

1.1.

The definitions and rules of interpretation in this clause apply in this
Agreement.



 



Assets

all of the assets, property or rights of the Seller relating to or connected
with, or belonging to or required or intended for use in, the Business or in the
Properties, including but not limited to the Business Claims, Business
Information, Business Intellectual Property Rights, Contracts, Plant and
Machinery, Goodwill, IT System, Records, Seller Prepayments and Stock, but
excluding for the avoidance of doubt the Book Debts and the Excluded Assets



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
3

--------------------------------------------------------------------------------

 

 




Assumed Liabilities

the debts, liabilities and obligations listed in Schedule 1 which are due or
outstanding on or have accrued at the Effective Time, but excluding for the
avoidance of doubt the Excluded Liabilities

Book Debts

all trade and other debts and amounts at the Effective Time assigned or
purported to be assigned by the Seller to Bibby Invoice Discounting Limited
under a recourse invoice discounting agreement entered into by the Seller and
Bibby Invoice Discounting Limited on or about 8 July 2009 (“2009 Agreement”)  

Business

the business of producing, hiring, selling, servicing and repairing two-way
communication equipment carried on by the Seller at the Effective Time

Business Claims

all of the Seller’s rights, entitlements and claims against third parties
arising directly or indirectly out of or in connection with the operation of the
Business or relating to the Assets, including rights under any warranties,
conditions, guarantees or indemnities or under the Sale of Goods Act 1979

Business Day

a day (other than a Saturday, Sunday or public holiday) when banks in London are
open for business

Business Information

all information, know-how and techniques (whether or not confidential and in
whatever form held) which in any way relate, wholly or partly, to the Business

Business Intellectual Property Rights

Intellectual Property Rights owned, used or held for use by the Seller
exclusively in, or in connection with, the Business

Business Name

Signature Communications

Cash Value

an amount equal to the Relevant Percentage of £562,000



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
4

--------------------------------------------------------------------------------

 

 




Completion

the completion of the sale and purchase of the Business and the Assets in
accordance with this Agreement

Completion Date

the date of this Agreement

Contracts

all contracts, arrangements, licences and other commitments relating wholly or
mainly to the Business entered into, on or before, and which remain to be
performed by any party to them in whole or in part at, the Effective Time
including but not limited to those listed in Schedule 3

Creditor Schedule

the “Calculation of Creditors and Accounts Transferred” spreadsheet set out at
Schedule 5

Assumed Trade Creditors

all trade debts and accrued charges owing by the Seller at the Effective Time to
the trade creditors of the Seller if and to the extent that the same relate
wholly or mainly to the Business

Customers

the customers of the Business

Customer Prepayments

any payments, prepayments or deposits made by any Customer to the Seller prior
to the Effective Time in respect of products or services to be provided after
the Effective Time as listed in Schedule 4 and/or made in respect of the
Contracts listed in Schedule 3

Deferred Payment Date

31 March 2013

Effective Time

11:59 pm on 28 February 2013

Employees

the persons listed at Schedule 6

Encumbrance

any mortgage, charge (fixed or floating), pledge, lien, hypothecation,
guarantee, trust, right of set-off or other third party right or interest (legal
or equitable) including any assignment by way of security, reservation of title
or other security interest of any kind, however created or arising, or any other
agreement or arrangement (including a sale and repurchase agreement) having
similar effect



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
5

--------------------------------------------------------------------------------

 

 




Excluded Assets

the Business Name and any stock in the possession of Custom Interconnect Limited
as at the Effective Time

Excluded Liabilities

all debts, liabilities and obligations of any nature of the Seller to the extent
that the same are not Assumed Liabilities, and including but not limited to: (i)
any liability for Tax relating to the Business in respect of the period prior to
the Effective Time for which the Seller is or will become liable whether or not
such a liability for Tax has arisen at the Effective Time; and (ii) the
liabilities listed in Schedule 7

Excluded Trade Creditors

all trade debts and accrued charges owing by the Seller at the Effective Time to
the trade creditors of the Seller if and to the extent that the same do not
relate wholly or mainly to the Business and as set out in Schedule 7

Goodwill

the goodwill, custom and connection of the Seller in relation to the Business
and the right to represent itself as carrying on the Business in succession to
the Seller

Intellectual Property Rights

patents, rights to inventions, utility models, copyright, trade marks, service
marks, trade, business and domain names, rights in trade dress or get-up, rights
in goodwill or to sue for passing off, unfair competition rights, rights in
designs, rights in computer software, database rights, topography rights, rights
in confidential information (including know-how and trade secrets) and any other
intellectual property rights, in each case whether registered or unregistered
and including all applications for and renewals or extensions of such rights,
and all similar or equivalent rights or forms of protection in any part of the
world



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
6

--------------------------------------------------------------------------------

 

 




IT System

all computer hardware (including network and telecommunications equipment) and
software (including associated preparatory materials, user manuals and other
related documentation) owned, used, leased or licensed by or in relation to the
Business

Periodical Outgoings

all periodical charges and periodical outgoings of the Business or related to
the Assets, including all periodical outgoings in respect of rents, rates,
utilities and the Employees but excluding the Excluded Liabilities

Periodical Receipts

all rents, licence fees, royalties and other periodical receipts of the Business
or related to the Assets, excluding the Book Debts

Plant and Machinery

all of the plant and machinery, furniture, utensils, templates, tooling,
implements, chattels and equipment wherever situated belonging to the Seller and
used or intended for use in connection with the Business

Properties

the leasehold properties, particulars of which are set out in Schedule 2

Purchase Price

has the meaning given in clause 4

Records

the books, accounts (including VAT records and returns), lists of Customers and
suppliers and all the other documents, papers and records relating to the
Business or any of the Assets



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
7

--------------------------------------------------------------------------------

 

 




Relevant Percentage

the amount confirmed by the Seller in writing at Completion as being,
immediately prior to the Effective Time and when expressed in percentage terms
by reference to the total value of all Excluded Liabilities, the value of the
Excluded Liabilities after deducting any liabilities due or owing to Digital
Angel Corporation (by way of an example, if the total value of all Excluded
Liabilities is £100 and the liabilities due or owing to Digital Angel
Corporation is £80, the Relevant Percentage will be 20%)

Seller Prepayments

all prepayments and payments relating to the Business made by the Seller prior
to the Effective Time in respect of products or services to be provided after
the Effective Time, to the extent that the same are: (i) listed or provided for
in the Creditor Schedule; and (ii) are not recorded in column “AG’ of that
Creditor Schedule

Stock

the stock-in-trade of the Business at the Effective Time

Tax

all forms of taxation and statutory, governmental, state, federal, provincial,
local, government or municipal charges, duties, imposts, contributions, levies,
withholdings or liabilities wherever chargeable and whether of the UK or any
other jurisdiction; and any penalty, fine, surcharge, interest, charges or costs
relating thereto, and taxation means the same

TUPE

the Transfer of Undertakings (Protection of Employment) Regulations 2006

VAT

value added tax chargeable under the Value Added Tax Act 1994 and any similar
replacement or additional tax



 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
8

--------------------------------------------------------------------------------

 

 




VATA 1994

Value Added Tax Act 1994

Warranties

the warranties and representations set out in clause 6.

 

1.2.

Clause and schedule headings do not affect the interpretation of this Agreement.

 

1.3.

A reference to a clause or a schedule is a reference to a clause of, or schedule
to, this Agreement. A reference to a paragraph is to a paragraph of the relevant
schedule, and a reference to an appendix is to the relevant appendix to this
Agreement.

 

1.4.

A person includes a corporate or unincorporated body.

 

1.5.

Words in the singular include the plural and in the plural include the singular.

 

1.6.

A reference to one gender includes a reference to the other gender.

 

1.7.

A reference to a statute, statutory provision or any subordinate legislation
made under a statute is to such statute, provision or subordinate legislation as
amended or re-enacted from time to time whether before or after the date of this
Agreement and, in the case of a statute, includes any subordinate legislation
made under that statute whether before or after the date of this Agreement.

 

1.8.

Writing or written includes faxes but not e-mail.

 

1.9.

Documents in agreed form are documents in the form agreed by the parties to this
Agreement and initialled by them or on their behalf for identification.

 

1.10.

Where the words include(s), including or in particular are used in this
Agreement, they are deemed to have the words “without limitation” following
them.

 

1.11.

References to this Agreement include this Agreement as amended or varied in
accordance with its terms.



 




2.

AGREEMENT TO SELL AND PURCHASE



The Seller shall sell with full title guarantee and free from all Encumbrances,
and the Buyer shall buy, with effect from the Effective Time, the Assets and the
Business as a going concern on the terms of this Agreement.

 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
9

--------------------------------------------------------------------------------

 

 

 



3.

ASSUMED LIABILITIES

 

3.1.

The Buyer shall with effect from the Effective Time:

 

3.1.1.

assume responsibility for and pay, satisfy or perform the Assumed Liabilities;
and

 

3.1.2.

pay, satisfy or discharge all debts, liabilities and obligations incurred by the
Buyer in connection with the Business after the Effective Time.








4.

PURCHASE PRICE

 

4.1.

The consideration for the Business and the Assets shall be £562,000 (the
Purchase Price), to be satisfied by payment by the Buyer to the Seller in cash
on the Deferred Payment Date of an amount equal to the sum certified by the
Seller at the Completion Date as being the Cash Value.

 

4.2.

In the event that the Seller, having satisfied all of the Excluded Liabilities
post-Completion, reasonably determines that the value of any Excluded Liability
adopted for the purposes of calculating the Relevant Percentage was incorrect,
the Seller shall immediately notify the Buyer in writing of the error and inform
the Buyer of the adjusted percentage figure (“Adjusted Relevant Percentage”).
The Buyer shall, in the absence of manifest error or fraud on the part of the
Seller, be deemed to have accepted the Seller’s determination of the Adjusted
Relevant Percentage upon delivery of such notification by the Seller.

 

4.3.

Following determination of the Adjusted Relevant Percentage:

 

4.3.1.

the Buyer shall without delay pay to the Seller (by way of additional
consideration) on a pound for pound basis an amount equal to the amount by which
the Cash Value would have been increased had the Adjusted Percentage Value been
used to determine the Cash Value. PROVIDED ALWAYS THAT the Buyer's obligation to
pay to the Seller additional consideration shall be capped at 100% of the Cash
Value paid under clause 4.1; and

 

4.3.2.

the Seller shall without delay pay to the Buyer (by way of a reimbursement of
the consideration) on a pound for pound basis an amount equal to the amount by
which the Cash Value would have been reduced had the Adjusted Percentage Value
been used to determine the Cash Value. PROVIDED ALWAYS THAT the Seller's
obligation to pay any reimbursement of the consideration to the Buyer shall be
capped at 100% of the Cash Value paid under clause 4.1 less £1 (thereby reducing
the consideration to £1).



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
10

--------------------------------------------------------------------------------

 

 

 



5.

COMPLETION AND CONDITIONS

 

5.1.

Subject to clause 5.3, Completion shall take place on the Completion Date.

 

5.2.

At Completion the Seller shall comply with its obligations set out in Schedule
8.

 

5.3.

Completion of this Agreement is subject to:

 

5.3.1.

the entry by the Buyer into an invoice discounting facility agreement in agreed
form with Bibby Invoice Discounting Limited;

 

5.3.2.

the grant by the Buyer of a debenture in agreed form of its business and assets
in favour of Bibby Financial Services Limited;

 

5.3.3.

the entry by the Buyer and the Seller into a deed of novation in agreed form
with Bibby Invoice Discounting Limited in respect of the 2009 Agreement; and

 

5.3.4.

the release in agreed form by Bibby Financial Services Limited of a debenture
dated 8 July 2009 over the business and assets of the Seller.



 




6.

WARRANTIES

 

6.1.

The Seller warrants and represents to the Buyer that:

 

6.1.1.

the Seller has good and marketable title to each Asset (whether tangible and
intangible), and each Asset is legally and beneficially owned by the Seller; and

 

6.1.2.

there are no Encumbrances over any of the Assets, and the Seller has not agreed
to create any Encumbrances over the Assets or any part of them.



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
11

--------------------------------------------------------------------------------

 

 






7.

PASSING OF TITLE AND RISK AND THIRD PARTY CONSENTS

 

7.1.

If any third party consent is required to transfer an Asset to the Buyer and
such third party consent has not been obtained prior to Completion, the Seller
shall use all reasonable endeavours after Completion to obtain such consent as
soon as possible following Completion and to effect any transfer or assignment
or novation of that Asset at the request of the Buyer after receipt of the third
party consent, and the Buyer shall cooperate with the Seller so far as is
reasonable for such purposes.

 

7.2.

In so far as any Assets are not delivered or formally transferred, novated or
assigned to the Buyer at Completion and until such time as they are formally
transferred, novated or assigned to the Buyer:

 

7.2.1.

the Seller shall be deemed to hold all such Assets on trust for the Buyer; and

 

7.2.2.

to the extent permissible under law or the terms of any relevant agreement:

 

7.2.2.1.

the Seller shall use all reasonable endeavours to procure that the Buyer shall
be entitled to the benefit, use and enjoyment of those Assets, to receive the
income therefrom, and to have the right of enforcement of the Business Claims,
if any, relating to those Assets; and

 

7.2.2.2.

the Buyer shall perform all the obligations of the Seller in respect of such
Assets which are Contracts (save to the extent that any such obligations are
Excluded Liabilities).

 

7.2.3.

If in respect of any Asset a third party consent is refused or not obtained
within six months of the Completion Date the parties shall each use all
reasonable endeavours to achieve an alternative solution pursuant to which the
Buyer shall receive the full benefits of the relevant Asset and shall assume the
associated obligations.

 

7.3.

Where there is a material risk that the assignment or attempted assignment of
the benefit of a Contract or a Business Claim would cause a third party to
repudiate such Contract or Business Claim or would constitute a breach of such
Contract, this Agreement does not constitute an assignment or an attempted
assignment of that Contract or Business Claim.



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION 

 
12

--------------------------------------------------------------------------------

 

 

 



 

7.4.

Title to those Assets transferred at Completion shall pass to the Buyer at the
Effective Time and title to those Assets transferred after Completion shall pass
to the Buyer at the time of transfer.

 

7.5.

Risk in respect of all the Assets shall pass to the Buyer at the Effective Time
save that in the event an Asset is subsequently excluded from the purchase under
this Agreement under clause 7.3, the risk in that Asset shall pass back to the
Seller.








8.

APPORTIONMENTS

 

8.1.

All Periodical Outgoings shall be apportioned by reference to the Effective Time
such that the Seller shall be responsible for such part of the Periodical
Outgoings that relate to the period ending on or before the Effective Time and
the Buyer shall be responsible for such part of the Periodical Outgoings that
relate to the period beginning after the Effective Time. All Periodical Receipts
shall be apportioned between the Seller and the Buyer on a like basis.

 

8.2.

In the event that the Seller makes a payment after Completion (whether by direct
debit or otherwise) in satisfaction of all or part of a Periodical Outgoing
which under clause 8.1 is the responsibility of the Buyer, the Buyer shall
promptly pay to the Seller an amount equal to such payment.








9.

VALUE ADDED TAX

 

9.1.

The Seller and the Buyer acknowledge that section 43(1) of VATA 1994 will apply
to the sale of the Assets pursuant to this Agreement.

 

9.2.

If, notwithstanding clause 9.1, VAT is chargeable in connection with the
transfer of the Assets under this Agreement, the Buyer shall pay the Seller the
amount of that VAT immediately on receipt of the relevant VAT invoice together
with a copy of confirmation from HM Revenue & Customs that VAT is payable.



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

 
13

--------------------------------------------------------------------------------

 

 






10.

THE EMPLOYEES

 

10.1.

The parties acknowledge and agree that the sale pursuant to this Agreement will
constitute a relevant transfer for the purposes of TUPE and, accordingly, the
contracts of employment of, and collective agreements relating to, the Employees
shall be transferred to the Buyer pursuant to TUPE with effect from the
Effective Time.

 

10.2.

If any contract of employment of, or collective agreement relating to, any
Employee is found or alleged not to have transferred to the Buyer at the
Effective Time the parties agree they shall take all necessary steps to ensure
that such contracts of employment and collective agreements shall have effect
from the Effective Time as if originally made with the Buyer.

 

10.3.

Each of the Buyer and the Seller undertakes to the other:

 

10.3.1.

that it has complied with all of its obligations (as applicable) under
Regulations 11 and 13 of TUPE;

 

10.3.2.

to indemnify and keep indemnified the other against all losses, claims, costs,
charges and demands, proceedings or judgments (including without limitation,
legal costs incurred in connection therewith) arising out of or in connection
with any failure by it to comply with its obligations pursuant to Regulations 11
and 13 of TUPE (as applicable).

 

10.4.

The Buyer agrees it shall be responsible for and indemnify and keep indemnified
the Seller against all costs, expenses, liabilities, claims, rights of action,
compensation, awards, damages, fines, penalties, costs, expenses, interests
arising from or in connection with the employment of the Employees, whether
arising before or after the Effective Time.








11.

ACTION AFTER COMPLETION

 

11.1.

The Seller authorises the Buyer to issue, as soon as practicable after
Completion,:

 

11.1.1.

a notice to each Customer and supplier and other relevant business contacts
informing them of the transfer of the Business to the Buyer; and



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

 
14

--------------------------------------------------------------------------------

 

 

 



 

11.1.2.

a letter to each Employee explaining that his or her employment has been
transferred to the Buyer pursuant to TUPE.

 

11.2.

Each party shall immediately pass to the other all correspondence, information,
orders, enquiries and other documentation, items and all money relating to or
connected with the Business or the Assets which it receives after Completion and
which belong to the other party, save that the provisions of clause 8 shall
apply with regard to any payments received in respect of Periodical Receipts.

 

11.3.

The Seller shall give the Buyer such reasonable access during business hours to
the books, accounts, records and returns of the Seller relating to or in
connection with the Business as the Buyer may require (including the right to
take copies and extracts on reasonable advance notice).

 

11.4.

The Seller shall provide and shall procure that its employees provide the Buyer
with such information relating to the activities and operations of, and the
products and services supplied or to be supplied by, the Business at Completion
as the Buyer may request.

 

11.5.

The Buyer shall give the Seller such reasonable access to the Records for
inspection by representatives of the Seller during business hours as the Seller
may require (including the right to take copies and extracts on reasonable
advance notice).

 

11.6.

All money and other items belonging to the Buyer, which are received by the
Seller on or after the Effective Time in connection with the Business or any of
the Assets, shall be held in trust for the Buyer and shall be paid promptly to
the Buyer.

 

11.7.

All money or other items belonging to the Seller, which are received by the
Buyer on or after the Effective Time in connection with the Business or any of
the Assets, shall be held in trust for the Seller and shall be paid promptly to
the Seller.








12.

DATA PROTECTION



The Buyer shall comply with the Data Protection Act 1998 in relation to its
application to the Business and Assets after the Completion Date.

 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

 
15

--------------------------------------------------------------------------------

 

 






13.

FURTHER ASSURANCE



Each party shall (at its own expense) promptly execute and deliver all such
documents, and do all such things, or procure the execution of documents and
doing of such things as are required to give full effect to this Agreement and
the transaction intended to be effected pursuant to it.






14.

ASSIGNMENT

 

14.1.

Neither party may assign or transfer any of its rights, benefits or obligations
under this Agreement.

 

14.2.

Each party confirms that it is acting on its own behalf and on no-one else’s.








15.

WHOLE AGREEMENT

 

15.1.

This Agreement and the documents referred to in it constitute the whole
agreement and understanding of the parties and supersedes any previous
arrangements, understanding or agreement between the parties relating to the
subject matter of this Agreement. Save as expressly provided, and to the extent
they may be excluded by contract, this Agreement excludes any warranty,
covenants, condition or undertakings which may be implied by law. The Buyer
acknowledges that it has not been induced to enter into this Agreement by, and
so far as permitted by law and except in the case of fraud, hereby waives any
remedy in respect of, any warranties, representations, undertakings, promises or
assurances not incorporated expressly into this Agreement.

 

15.2.

Nothing in this clause operates to limit or exclude any liability for fraud.








16.

VARIATION AND WAIVER

 

16.1.

Any variation of this Agreement must be in writing and signed by or on behalf of
the parties.

 

16.2.

Any waiver of any right under this Agreement is only effective if it is in
writing and it applies only to the party to whom the waiver is addressed and to
the circumstances for which it is given.

 

16.3.

No failure to exercise or delay in exercising any right or remedy provided under
this Agreement or by law constitutes a waiver of such right or remedy nor shall
it prevent any future exercise or enforcement thereof.

 

16.4.

No single or partial exercise of any right or remedy under this Agreement shall
preclude or restrict the further exercise of any such right or remedy or other
rights or remedies.



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

 
16

--------------------------------------------------------------------------------

 

 

 



17.

SEVERANCE

 

17.1.

If any provision of this Agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, that provision shall be ineffective to the extent of
such illegality, invalidity or unenforceability but the other provisions shall
remain in force.

 

17.2.

If any invalid, unenforceable or illegal provision would be valid, enforceable
or legal if some part of it were deleted, the provision shall apply with the
minimum modification necessary to make it legal, valid and enforceable.








18.

THIRD PARTY RIGHTS



No term of this Agreement shall be enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a party to this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from under that Act.






19.

COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which when
executed and delivered constitutes an original of this Agreement but all the
counterparts shall together constitute the same agreement.






20.

GOVERNING LAW AND JURISDICTION

 

20.1.

This Agreement and any disputes or claims arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) are governed by and construed in accordance with the law of England and
Wales.

 

20.2.

The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).



 

 

Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

 
17

--------------------------------------------------------------------------------

 

 

 


As witness the hands of the parties to this agreement or their duly authorised
representatives on the date stated on the first page




 






Signed by Michael Roy Cook

 

/s/ Michael Cook 

for and on behalf of Signature Industries Limited:

Director



 






Signed by Michael Roy Cook

 

/s/ Michael Cook 

for and on behalf of Digital Angel Radio Communications Limited:

Director



 




 




Exhibit 10 2 Business Purchase Agreement EXECUTION VERSION  

18 